In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00113-CV

IN RE NONA REED, Relator                  §   Original Proceeding

                                          §   of Tarrant County, Texas

                                          §   May 4, 2022

                                          §   Memorandum Opinion by Justice
                                              Birdwell

                                   JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus. We enjoin Burleson Independent School District from

certifying the incumbent Place 1 candidate of the Burleson Independent School

District’s Board of Trustees as unopposed for reelection and from declaring the

Place 1 incumbent reelected to a new term, and we further order Burleson

Independent School District to conduct a special election to fill the vacancy

therefrom in accordance with this court’s opinion of today’s date. A writ will issue
only if Burleson Independent School District fails to comply with this court’s

judgment.

      It is further ordered that Burleson Independent School District shall pay all of

the costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell